On Motion for Rehearing.
GRAVES, Judge.
Appellant again insists that her husband was a competent witness in her behalf by virtue of Art. 714, C.C.P., regardless of the fact that he was also charged by indictment with the same offense. We are not impressed with the argument thereon, especially in the face of the decision in Sipanek v. State [100 Tex.Cr.R. 489, 272 S.W. 141, 142] quoted in the original opinion. In that case it was said: “The wife of the appellant was offered by him as a witness but rejected upon the ground that she was indicted for the same offense. She was not available as a witness for the appellant under the facts, as we understand them, she was precluded from testifying in his behalf by reason of (old) article 791, C.C.P.” now Art. 711, C.C.P. We do not think that holding should be disturbed.
The writer is of the opinion that under the cases of Watts v. State, 136 Tex.Cr.R. 484, 126 S.W.2d 485; Hayes v. State, 123 Tex.Cr.R. 386, 59 S.W.2d 163, and other cited cases, it would have been the better practice to have allowed the appellant to testify that she had committed no criminal offense at the time she was sent to the Girls’ Training School, or reformatory, at Gainesville, but we are in accord with the original opinion herein wherein it was held that appellant’s statement while on the witness stand, as follows, met the requirement of the law:
“Before I married him and started to go with him in the perpetration of these robberies under the circumstances I have told to this jury, I had never been guilty of any character of an offense before. I am under indictment here in four other cases than the one on which I am on trial for.”
*305Evidently this testimony should have and doubtless did convey to the jury the idea that she was not sent to this training school for any moral or legal deliquency. It is observed that in the above mentioned cases the matters in derogation of the character of the witness were brought out by the State, and evidently intended to be used to such witness' disadvantage, and under such circumstances this court was of the opinion that the witness was possessed of the right of explanation, in an effort to render less odious, if possible, the stigma of a conviction for crime. In the instant case the years spent in the reformatory were matters volunteered by appellant in an effort to show her greater susceptibility to force and fear, and we think under the peculiar circumstances of this case she was adequately protected in her rights when she was allowed to testify that prior to these series of assaults, she had never been guilty of a crime of any character.
As to the question relative to appellant’s desire to be classed as a “Bonnie Parker”, we think the same has been properly disposed of in our original opinion.
The motion will therefore be overruled.